STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   June 25, 2015
              Plaintiff-Appellee,

v                                                                  No. 321058
                                                                   Calhoun Circuit Court
ABDIAS ANTOINE,                                                    LC No. 2011-003714-FC

              Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and MURPHY and SERVITTO, JJ.

PER CURIAM.

        Defendant, Abdias Antoine, appeals as of right his sentence following a jury conviction
for assault with intent to murder, MCL 750.83. The trial court initially sentenced defendant to
23 years, 9 months to 40 years’ imprisonment, but reduced his sentence to 16 to 40 years’
imprisonment following this Court’s remand for resentencing.1 We affirm.

        On appeal, defendant concedes that the sentence imposed at resentencing was within the
guidelines range but claims that the sentence is nevertheless disproportionate. However,
defendant’s claim is unreviewable because this Court may not consider challenges to a sentence
based exclusively on proportionality if the minimum sentence falls within the correctly
calculated recommended minimum sentence range under the legislative guidelines. People v
Pratt, 254 Mich. App. 425, 429-430; 656 NW2d 866 (2002).

        Before January 1, 1999, sentencing decisions fell within the scope of discretionary
judicial action. See People v Milbourn, 435 Mich. 630, 634; 461 NW2d 1 (1990). A sentencing
court abused its discretion when it prescribed a sentence disproportionate to the offense and the
offender. Id. at 636. Defendant relies on Milbourn’s reasoning in challenging the
proportionality of his sentence. However, following enactment of the legislative sentencing
guidelines, MCL 777.1 et seq. (which apply to enumerated felonies committed on or after
January 1, 1999), Michigan’s sentencing guidelines now direct that this Court “shall affirm and
shall not remand for resentencing” any sentence within the appropriate guidelines sentence range


1
 People v Antoine, unpublished opinion per curiam of the Court of Appeals, issued August 15,
2013 (Docket No. 310544).


                                               -1-
“absent an error in scoring the sentencing guidelines or inaccurate information relied upon in
determining the defendant’s sentence.” MCL 769.34(10); see also People v Kimble, 470 Mich.
305, 310-311; 684 NW2d 669 (2004). This statutory change rendered Milbourn review
unavailable. People v Armisted, 295 Mich. App. 32, 51-52; 811 NW2d 47 (2011).

        Defendant’s minimum sentence of 16 years (192 months) falls within his correctly
calculated minimum legislative guidelines range of 135 to 225 months. MCL 777.62.
Defendant asserts neither a scoring error nor inaccurate information, and we must therefore
affirm his sentence under MCL 769.34(10). Kimble, 470 Mich. at 310-311.

       Affirmed.



                                                         /s/ Amy Ronayne Krause
                                                         /s/ William B. Murphy
                                                         /s/ Deborah A. Servitto




                                             -2-